Citation Nr: 1452498	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  11-02 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease, degenerative joint disease, and spinal stenosis. 

2.  Entitlement to service connection for a cervical spine disorder, to include degenerative disc disease, degenerative joint disease, and spinal stenosis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1973 to September 1976.  The Veteran also served on active duty for training (ACDUTRA) from February 1995 to March 1995.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues on appeal were most recently remanded by the Board in August 2014 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain an addendum medical opinion for the Veteran's cervical and lumbar spine disorders.  This was accomplished, and the claims were readjudicated in an October 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

  
FINDINGS OF FACT

1.  The Veteran has currently diagnosed cervical and lumbar degenerative disc disease, degenerative joint disease, and spinal stenosis.

2.  The Veteran had preexisting cervical and lumbar spine disorders prior to ACDUTRA service beginning in February 1995.

3.  The preexisting cervical and lumbar spine disorders did not worsen during ACDUTRA from February 1995 to March 1995.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder, to include degenerative disc disease, degenerative joint disease, and spinal stenosis, have not been met for the period of ACDUTRA from February to March 1995.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2014).

2.  The criteria for service connection for a cervical spine disorder, to include degenerative disc disease, degenerative joint disease, and spinal stenosis have not been met for the period of ACDUTRA from February to March 1995.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 
The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a letter dated in January 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA and private treatment records, Social Security Administration (SSA) disability records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in August 2011, June 2012, May 2014, and August 2014 (addendum opinion) in connection with his service connection claims for a cervical and lumbar spine disorder.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

For the reasons discussed in detail below, the Board finds the August 2014 VA medical opinion adequate.  The August 2014 VA medical opinion considered all the pertinent evidence of record, including the Veteran's statements, and provided a rationale for the opinions stated.  The remaining August 2011, June 2012, and May 2014 VA medical opinions do not adequately address whether the Veteran's preexisting spine disorders were aggravated by ACDUTRA and are therefore of limited probative value.  Specifically, the August 2011 VA medical opinion only addressed whether the Veteran's spine disorders had their onset in service and did not address aggravation from February to March 1995.  The June 2012 VA examination report did not provide an opinion as to aggravation of the Veteran's spine disorders during ACDUTRA.  The May 2014 VA examiner provided a negative nexus opinion regarding the Veteran's active duty service from August 1973 to September 1976; however, an opinion on the question of aggravation during ACDUTRA from February and March 1995 was not rendered.

The Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). The Veteran's cervical and lumbar spine disorders, which include diagnoses of degenerative joint disease (i.e., arthritis), is considered a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2014); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) (2014) would generally apply to the Veteran's period of active duty service from August 1973 to September 1976.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Regulations dealing with presumptive service connection, however, are inapplicable to periods of ACDUTRA.  See Smith v. Shineski, 24 Vet. App. 40, 47 (2010) (holding a claimant whose claim is based on a period of ACDUTRA or INACDUTRA can never be entitled to the presumption of service connection).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).
 
In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Cervical and Lumbar Spine Disorders

As noted above, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24); 38 C.F.R. § 3.6.  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

For veterans who have achieved "veteran" status through a prior period of active service and claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness (38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304) applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith, 
24 Vet. App. at 45-46.  Thus a claimant who has "veteran" status through a prior period of active duty and applies for a disability that was incurred during a period of ACDUTRA must have had an examination prior to entering the period of ACDUTRA during which the injury or disease occurred for the presumption of soundness to apply.  The examination must reveal no preexisting disabilities.
In the present case, the Veteran has a prior period of active service from August 1973 to September 1976.  Service treatment records indicate that the Veteran was examined in December 1994 (over 40 physical); however this examination was conducted based on age and was not for the purpose of entering ACDUTRA, and was not conducted at the time of entrance into ACDUTRA in February 1995.  As there is no entrance examination for the Veteran's relevant period of ACDUTRA, the presumption of soundness does not apply.  See Smith at 45-46.  

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA. Smith at 47.  With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Id at 48.

The Board notes that the Veteran does not contend, and the record does not otherwise reflect, that a cervical or lumbar spine disorder was caused by or worsened during (aggravated by) the Veteran's period of active duty service from August 1973 to September 1976.  Therefore, as service connection for the period of active duty service from August 1973 to September 1976 has not been claimed  by the Veteran or raised by the evidence, the Board will only focus on the ACDUTRA period from February 1995 to March 1995 for which a service connection theory has been asserted.

The Board finds that the weight of the evidence demonstrates that a cervical and lumbar spine disorder existed prior to the Veteran's period of ACDUTRA in February 1995.  In this regard, the Veteran has consistently maintained that his neck and back conditions began in the 1990s and, more precisely, in or around 1993.  See January/February 2009 Application for Compensation and/or Pension, and January 2009 Statement in Support of Claim.  Further, the Veteran has repeatedly stated that his claimed cervical and lumbar spine disorders were aggravated while he was in the National Guard, which demonstrates his belief that his cervical and lumbar spine disorders were present prior to his ACDUTRA service in February 1995.  See January/February 2009 Application for Compensation and/or Pension; January 2009 Statement in Support of Claim; and September 2009 NOD/Statement in Support of Claim.  Specifically, the Veteran maintains that "his back and neck conditions were seriously aggravated . . . during a National Guard physical fitness test."  See September 2009 NOD/Statement in Support of Claim.  

Although the December 1994 over 40 physical examination report noted that the Veteran's spine was normal upon clinical evaluation, a December 1994 report of medical history, completed by the Veteran, reflects that he complained of having arthritis and swollen and painful joints, and it was noted that he had mechanical back pain requiring medication.  In an August 1995 private treatment record from the King's Daughter Clinic, the Veteran presented with multiple joint complaints, especially in his low back, and stated that these symptoms had gradually increased in soreness and stiffness for "a number of years."  In a following October 1995 private treatment record from the King's Daughter Clinic, the Veteran complained of having aches in his neck and back as well as cramps in his arms, hands, knee, and calf.  The Veteran specifically reported having had pain in these areas for "two years," (i.e., in approximately 1993).  The Veteran also stated that he had occasional morning stiffness, but his major problem was with physical activity, particularly during his work as an Army truck driver.  He further stated that passing the physical tests to qualify yearly for the National Guard had become more and more difficult.  The October 1995 physician diagnosed the Veteran with "arthritis suspect rheumatoid."  In a December 2008 VA treatment record, the Veteran was seen for neck and back pain, which he reported had been present since the 1990s.  

Additionally, in an August 2014 VA addendum medical opinion, the examiner reviewed the claims file, to include service treatment records and post-service treatment records.  Upon review of this evidence, the VA examiner opined that the Veteran's currently diagnosed cervical and lumbar spine DDD and spondylosis preexisted the period of ACDUTRA service from February to March 1995.  For these reasons, the Board finds that the weight of the evidence of record demonstrates that the Veteran's cervical and lumbar spine disorders preexisted ACDUTRA service beginning in February 1995.

The Board further finds that the weight of the evidence demonstrates that the Veteran's preexisting cervical and lumbar spine disorders did not permanently worsen during ACDUTRA from February to March 1995, that is, were not aggravated by this period of ACDUTRA.  In this regard, the Veteran has not claimed any specific injury or event during ACDUTRA that even suggests a n injury or event sufficient to potentially cause permanent worsening of the spine disorders.  Further, the Veteran has not provided any specific details or discussion of worsening symptoms, worsening impairment, or even an assertion as to how or why his back disorder symptoms may have permanently worsened during ACDUTRA.  

The evidence includes a February 1996 medical fitness report from the Adjutant General's Department which noted that, upon review of the Veteran's treatment (medical) records, including the 1995 treatment records from the King's Daughter Clinic, it was determined that the Veteran was "unfit for military service due to rheumatoid arthritis of the arms and back."  It was noted that the Veteran's medical conditions were disqualifying for military service and the Veteran was to be processed for separation from the Army National Guard.  The February 1996 medical fitness report, which reflects on the condition of the Veteran's spine almost a year after the ACDUTRA period of service, did not specifically address whether the Veteran's spine disorders were aggravated by ACDUTRA from February to March 1995, and did not indicate anything in the records review or that occurred during the ACDUTRA service to warrant a medical opinion as to relationship.

Service treatment records also do not reflect complaints, findings, diagnoses, or treatment for a cervical or lumbar spine disorder during ACDUTRA service from February to March 1995.  Service treatment records do not reflect that the Veteran sustained an injury, that symptomatology of the back increased, that there was any treatment, or there were any findings regarding cervical or lumbar spine disorders during ACDUTRA.  

Although private treatment records from the King's Daughter Clinic in 1995 addressed the Veteran's complaints of ongoing neck and back pain for several years, which would encompass several years of symptoms not during service versus only one month of the same symptoms during ACDUTRA, and which reflects a long history of symptoms prior to ACDUTRA service.  The King's Daughter Clinic records do not reflect any opinion to suggest the Veteran's spine disorders were aggravated during the brief one month period of ACDUTRA, and no such relationship is otherwise suggested by the history or findings.  

The Veteran submitted two statements from Dr. T.B. dated in October 2009.  
Dr. T.B. noted that the Veteran reported that he was required to do sit-ups, push-ups, two mile runs, and, in March 1995, was required to do physical training every morning.  Dr. T.B. noted that the Veteran was a patient who had been treated for significant back problems with degenerative disc disease and spinal stenosis.  According to Dr. T.B., these conditions "would have been aggravated by any type of physical activity requiring back movement," which the Veteran reported that he did while on active duty and in March 1995.  

The Board finds the October 2009 medical opinion provided by Dr. T.B. to be of no probative value.  Although Dr. T.B. purported to opine that the Veteran's spine disorders would have been aggravated by "any" type of physical activity, impliedly during ACDUTRA, he did not provide a rationale for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Specifically, Dr. T.B. did not provide any explanation or discussion as to how routine physical exercise, including sit-ups, push-ups, two mile runs, and other physical training for a one month period, would have permanently worsened (aggravated) the preexisting spine disorders.  In other words, Dr. T.B. did not explain how "any" physical activity during one month of ACDUTRA was more likely to cause aggravation of the spine disorders than "any" other physical activity for several years not during ACDUTRA. The statement did not indicate specifically what causes the diagnosed degenerative disc disease and spinal stenosis or what was reported that would be sufficient to account for these diagnoses.

The Veteran was afforded a VA examination in August 2011.  After reviewing the evidence of record and interviewing the Veteran, the VA examiner wrote that the Veteran did not have rheumatoid arthritis of the lumbar spine or of the cervical spine.  The VA examiner opined that the Veteran's current diagnoses of degenerative joint disease of the lumbar spine and degenerative joint disease of the cervical spine less likely than not had their onset during ACDUTRA from February 1995 to March 1995.  In support of this opinion, the VA examiner noted that an October 1995 private treatment record showed that the onset of the Veteran's cervical and lumbar spine disorders was prior to the period of ACDUTRA in February 1995.  The Board finds the August 2011 VA medical opinion to be of value in tending to show that the spine disorders preexisted service, but to be of little probative value on the question of aggravation during ACDUTRA because the VA examiner only opined as to the onset of the Veteran's spine disorders (prior to ACDUTRA service) and did not specifically address the question of aggravation during service from February to March 1995.

The Board further finds that a subsequent June 2012 VA examination report is also of little probative value on the question of whether the Veteran's preexisting spine disorders were aggravated during ACDUTRA.  Specifically, the June 2012 VA examiner opined that the Veteran's cervical and lumbar spine disorders were not etiologically related to his period of active duty service from August 1973 to September 1976.  A specific opinion on the question of aggravation of the spine disorders during ACDUTRA was not rendered. 

Pursuant to the Board's most recent remand in August 2014, medical opinions were obtained in May and August 2014 to assist in determining, in part, whether the Veteran's cervical and lumbar spine disorders were aggravated (worsened beyond the natural progression) by ACDUTRA service in the National Guard from February to March 1995.  The May and August 2014 VA examiners indicated review of the VBMS file.  The May 2014 VA medical opinion provided a negative nexus opinion regarding the Veteran's active duty service from August 1973 to September 1976.  

The August 2014 medical opinion is probative as it directly addressed the question of aggravation of the preexisting spine disorders during ACDUTRA in 1995.  Specifically, the August 2014 VA examiner opined that the Veteran's cervical and lumbar spine DDD and spondylosis preexisted the period of ACDUTRA in February 1995, but were "less likely than not aggravated" during ACDUTRA.  The examiner reasoned that DDD of the spine is a degenerative process involving the discs and vertebral bodies that undergo "natural progression" and "not worsened by service."  In support of this finding, the examiner referenced medical literature discussing degeneration of the spine with aging and specifically discussed the Veteran's service treatment records and post-service treatment record.  For these reasons, the August 2014 VA medical opinion, which the Board finds to be highly probative, weighs against a finding that the Veteran's cervical and lumbar spine DDD and spondylosis disorders were aggravated by, that is, increased in severity during, the period of ACDUTRA from February to March 1995.

The Board has considered and weighed the Veteran's general statements that his preexisting cervical and lumbar spine disorders were aggravated by his ACDUTRA service; however, the Board finds these general statements outweighed by the more specific lay and medical evidence, histories, findings, and opinions of record, especially in the context of no injury, complaints, or treatment during ACDUTRA and well-documented diagnoses and treatment prior to ACDUTRA on multiple occasions.   

The Board finds that the Veteran's statements regarding aggravation of his preexisting cervical and lumbar spine disorders during ACDUTRA service not credible.  Although post-service treatment records reflect the Veteran's reports that his neck and back pain began in approximately 1993, he did not report to any treating physical that he experienced any permanent increased in symptomatology during his period of ACDUTRA from February to March 1995.  For example, in an August 1995 private treatment record from the King's Daughter Clinic, the Veteran presented with multiple joint complaints, especially in his low back, and stated that these symptoms had "gradually increased in soreness and stiffness for a number of years."  The Veteran did not report an increase in symptomatology or worsening specific to his period of ACDUTRA from February to March 1995.

Further, the evidence of record demonstrates that the Veteran filed a claim for service connection for a right calf strain in November 2007; however, he did not mention symptoms or aggravation of a preexisting neck or back disorder at any time prior to a later January 2009 claim.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology or aggravation, where, as here, a veteran takes action regarding another claim, it becomes reasonable to expect that the Veteran is presenting all issues for which he believes are related to service or ACDUTRA.  Thus, the Veteran's inaction regarding a claim for his cervical and lumbar spine disorder, when viewed in the context of his action regarding his other claim for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a permanent worsening of the spine disorders during ACDUTRA service. 

For all the foregoing reasons, the Board finds that the preponderance of the evidence is against the claims for service connection for service connection for a cervical or lumbar spine disorder, and the claims must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as a preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a lumbar spine disorder, to include degenerative disc disease, degenerative joint disease, and spinal stenosis, is denied. 

Service connection for a cervical spine disorder, to include degenerative disc disease, degenerative joint disease, and spinal stenosis, is denied.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


